     Case: 1:19-cv-00081-DAR Doc #: 45 Filed: 02/12/19 1 of 3. PageID #: 341



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO


JAMES EVERETT SHELTON; individually
and on behalf of those similarly situated,

       Plaintiffs,                                        Case No. 1:19-cv-81-JG

v.

DIRECT ENERGY, LP, and KAA ENERGY,
INC.

       Defendants.


     JOINT MOTION TO EXCUSE CLIENT ATTENDANCE OR ALTERNATIVELY
                      TO APPEAR TELEPHONICALLY

       Defendants Direct Energy, LP (“Direct Energy”), KAA Energy (“KAA”), and Plaintiff

James Everett Shelton (“Shelton”) jointly file this motion to excuse client attendance at the

Case Management Conference on February 21, 2019, at 10:00 a.m. While the parties

acknowledge and appreciate the benefits and goals of LR 16.3(b)(1), the parties agree that this

is not a matter for early resolution. This is a putative class action for purported violations of

the Telephone Consumer Protection Act—based on an unknown number of calls. Defendants

have moved to dismiss, and based solely on the pleadings, the parties are unable to reasonably

evaluate any settlement position. Furthermore, in-person participation would be burdensome

for the parties. The Defendants’ client representatives are located in Texas, and Plaintiff is a

student at Case Western Reserve University. Thus, good cause exists. In the alternative, the

parties request that the Court to permit all client representations to participate telephonically.

Counsel will appear in-person.
     Case: 1:19-cv-00081-DAR Doc #: 45 Filed: 02/12/19 2 of 3. PageID #: 342



Dated: February 12, 2019.

                                        By: /s/ William B. Thomas

                                           Michael D. Matthews, Jr.*
                                           Texas Bar No. 24051009
                                           William B. Thomas*
                                           Texas Bar No. 24083965
                                           1001 Fannin Street, Suite 2700
                                           Houston, Texas 77002
                                           T: (713) 337-5580
                                           F: (713) 337-8850
                                           matt.matthews@mhllp.com
                                           william.thomas@mhllp.com

                                           Ashley L. Oliker (0085628)
                                           Frost Brown Todd LLC
                                           10 W. Broad Street, Suite 2300
                                           Columbus, Ohio 43215
                                           T: (614) 559-7227
                                           F: (614) 464 1737
                                           aoliker@fbtlaw.com

                                           * admitted pro hac vice
                                           Attorneys for Direct Energy, LP

                                        By: /s/ Gregory G. Guice
                                           Gregory G. Guice (0076524)
                                           REMINGER CO., L.P.A.
                                           101 W. Prospect Ave., Suite 1400
                                           Cleveland, Ohio 44115
                                           T: (216) 687-1311
                                           F: (216) 687-1841
                                           Email: gguice@reminger.com

                                           Counsel for Defendant KAA Energy, Inc.

                                        By: /s/ Anthony I. Paronich
                                           Anthony I. Paronich
                                           BRODERICK & PARONICH, P.C.
                                           99 High St., Suite 304
                                           Boston, MA 02110
                                           T: (508) 221-1510
                                           Email: anthony@broderick-law.com
     Case: 1:19-cv-00081-DAR Doc #: 45 Filed: 02/12/19 3 of 3. PageID #: 343



                                                    Counsel for Plaintiff James Everett Shelton,
                                                    et al.



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on the 12th
day of February via CM/ECF on all counsel of record.



                                                    /s/ William B. Thomas
                                                    William B. Thomas
                                                    Attorney for Direct Energy, LP
